DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, which is dependent on claim 1, references the use of a molar ratio of monomers units (1) and (3).  There is no monomer unit (3) in base claim 1 rendering the limitations indefinite.  It appears this claim should be dependent on claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent 4,965,163 to Suzuki et al.
	See Developer (A) prepared in Example 1 with respect to instant claims 1-4 (note mass percentages of units corresponding to claimed units (1) and (2) are 76.8% and 23.2%, respectively).  Also see Developers (E) and (F) in Examples 3 and 4 as they are pertinent to the claims where units (1) and (2) are present in the copolymer of the toner particle.
See Developer (K) prepared in Example 9 with respect to claims 1-3, 5, 6, and 9 (note mass percentage of units corresponding to units (1), (2), and (3) are 77.9, 17.6% and 4.5%, respectively).  See Developers (O), (P), (S), and (V) in Examples 11, 12, 15, and 17 as they are pertinent to the claims where units (1), (2), and (3) are present in the copolymer of the toner particles.
Suzuki specifically discloses the use of a toner dispersant in the liquid developers (col. 10, l. 52 – col. 11, l. 2).  See pending claim 7.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US Patent 3,960,737 to Kawanishi.
See Example 2 noting 2-ethylhexyl methacrylate-acrylic acid copolymer (molecular weight = 100,000; mole ratio = 8/2) and Example 4 noting 2-ethylhexyl methacrylate-methacrylic acid copolymer (molecular weight = 50,000; mole ratio = 9/1) each as part of the toner particle of the liquid developer (col. 1, l. 51 – col. 2, l. 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,965,163 to Suzuki et al. in view of US Patent Application Publication 2018/0074424 to Bar-Haim et al.
Suzuki was discussed above.  The findings of fact presented above are incorporated here.  As noted above, Suzuki discloses the inclusion of a dispersant for the toner in the liquid developer composition, but does not disclose the dispersant as a basic compound.
Bar-Haim discloses basic dispersants as well known and effective to disperse components in a liquid developer having a resin with acid side groups (Abstract).  The dispersant comprises a compound comprising a succinimide group linked to a primary, secondary or tertiary amine (¶¶ [0056] – [0077]).  Examples of acid group-containing resins include ethylene or propylene acrylic acid co-polymers (¶¶ [0083] – [0092]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to Bar-Haim’s toner dispersant in the liquid developer of Suzuki because Suzuki calls for a dispersant in the liquid developer and Bar-Haim discloses an effective dispersant for liquid developers where the liquid developers have a resin containing acid groups, which is the type of developer used by Suzuki.  The use of a known compound for its known function would have been prima facie obvious to the skilled artisan.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            29 July 2021